EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Denise Mayfield on July 25, 2022.





4.	The Claims have been amended as follows: 

1.	(Currently Amended) A recombinant Corynebacterium glutamicum (C. glutamicum), comprising a mutated lysC gene and promoter, a mutated dihydropicolinate synthase (dapA) gene and promoter, and an ectoine synthesis pathway related gene (ectABC),
wherein the [[sequence of the]] mutated lysC gene and promoter has the nucleotide sequence of SEQ ID NO: 1;
the [[sequence of the]] mutated dapA gene and promoter has the nucleotide sequence of  SEQ ID NO: 2; and
the [[sequence of the]] ectABC gene has the nucleotide sequence of [[is set forth in]] SEQ ID NO: 3, and wherein the recombinant C. glutamicum over expresses the lysC gene and the ectABC gene.

7.	(Currently Amended) A medium comprising [[for]] the recombinant C. glutamicum of claim 1, wherein the medium further comprises chloramphenicol.

8.	(Currently Amended) A method for producing ectoine by fermentation [[using]] of the recombinant C. glutamicum of claim 1, comprising:
providing a fermentable sugar-containing feedstock as a substrate;
inoculating the recombinant C. glutamicum ; and

fermenting at a temperature of 28-40°C, a pH of 5-8 and a dissolved oxygen value of 10%, [[therein providing]] thereby producing ectoine.




EXAMINER'S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




	REASONS FOR ALLOWANCE	

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a recombinant C. glutamicum comprising a mutated lysC gene and promoter, a mutated dapA gene and promoter and an ectABC gene… wherein the lysC gene and the ectABC gene are over expressed in the C. glutamicum”, and the claimed invention provides the individual structures (see claim 1). The specification provides a discussion on page 2 of the specific mutations such as the substitution Q298G, thus an ordinary skilled worker would see the invention as claimed is defined and described. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art. 



 
CONCLUSION


7.	Claims 1-4 and 6-10 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652